Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 3, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156369                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156369
                                                                    COA: 337252
                                                                    Washtenaw CC: 83-017956-FC
  KIM LAMONT MILES,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 1, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 3, 2018
           s0625
                                                                               Clerk